Reasons for Allowance
The following is Examiner’s statement of reasons for allowance.
 	Examiner adopts reasons provided by Applicant in arguments filed 05/16/22 (Remarks p. 7). 
	US 20210026604 A1 Ganguly et al., (hereinafter “Ganguly”) discloses a system and method for generating a random bit string in an integrated circuit (abstract(.  Ganguly further discloses an OTPM circuit comprising an anti-fuse device [0029], fig 1.  Ganguly does not, however, explicitly disclose a fuse-programmable circuit configured to generate a tuned voltage pulse, the fuse-programmable circuit including a plurality of capacitors wherein each capacitor is coupled to ground through a respective fuse, and wherein the duration of the tuned voltage pulse is adjusted by selectively blowing at least one of the fuses.  
	The following art are silent with respect to a fuse-programmable circuit.
US 20190347074 A1 Choi (hereinafter “Choi-074”) discloses aspects of the random number generation circuitry disclosed by Choi in the claim mapping above (fig 1, fig 5, fig 6, fig 7 and associated text).
Y.Qu et al., A True Random Number Generator base on Parallel STT-MTJs, IEEE 2017, (hereinafter “Qu”) discloses a random number generator that uses the stochastic behavior of the spin transfer torque magnetic junction arranged in an array to produce the random number (abstract, fig 1, fig 4).  Qu further discloses modeling of switching probability under different voltages and pulse durations (section III second paragraph).
H. Cai et al., High Performance MRAM with Spin-Transfer-Torque and Voltage-Controlled Magnetic Anisotropy Effects, Applied Sciences, 2017 (hereinafter “Cai”), discloses use of VCMA to achieve improved energy delay efficiently and robust control of switching voltage in an a VCMA-MTJ-based MRAM (abstract).  Cai further disclose a need for precise control of the voltage pulse duration and selection of voltage (Section 2 last paragraph, section 3).
Y. Liu et al., A spin orbit torque based true random number generator with real-time optimization, IEEE, 2018 (hereinafter “Liu”) discloses a TRNG based on spin orbit torque magnetic tunnel junction that includes a simultaneous correction circuit to execute probability tracking to compensate for PVT variations to maintain 50% randomness (Section I last paragraph, Section II.B).  Liu further discloses a correction algorithm and circuit to count the number of ones and increase current in a feedback loop (section III.A, fig 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182